t c memo united_states tax_court harold levinson associates inc petitioner v commissioner of internal revenue respondent docket no filed date richard m gabor for petitioner gary w bornholdt for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioner's federal income taxes for the taxable years ending date and date in the amounts of dollar_figure and dollar_figure respectively the remaining issue for consideration is whether an amount_paid to settle a lawsuit is a deductible business_expense under sec_162 a or a nondeductible capital_expenditure pursuant to sec_263 this case was submitted on the basis of a stipulation of facts petitioner harold levinson associates inc petitioner is a new york state corporation whose principal_place_of_business when the petition in this case was filed was plainview new york during and throughout the fiscal_year ended date edward berro and rita berro each owned percent of petitioner's common_stock together they owned all of the common_stock in petitioner during and throughout the taxable_year ended date the relationship of edward and rita berro is not disclosed in the record in or about date petitioner edward berro and rita berro entered into an option agreement with mark goldman and barry feldman the optionees whereby each of the optionees was granted an option to purchase percent of the common_stock of petitioner at an agreed upon exercise price in return the optionees made efforts to cause petitioner to become an authorized cigarette stamping agent new york stamp tax agent or the equivalent thereof for the sale of cigarettes in the state of new york once acquired a new york stamp tax agent license unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure lasts indefinitely neither mark goldman nor barry feldman was ever employed by petitioner pursuant to the terms of the option agreement the exercise price for the option to purchase the 5-percent interest in petitioner was to be determined by the tangible net_worth of petitioner on the exercise date of the option the optionees had the right to exercise the option for a period of days after the date on which petitioner became a new york stamp tax agent the options granted pursuant to the option agreement were to expire in or about date subject_to extension for two additional 3-month periods on or about date mark goldman exercised his rights under the option agreement to extend for two additional 3-month periods the terms of the option agreement on or about date petitioner was granted a license as a new york stamp tax agent petitioner's acquisition of a new york stamp tax agent license has resulted in a substantial increase to petitioner's gross_sales as evidenced by petitioner's forms u s_corporation income_tax return for the taxable years ended date and date on or about date mark goldman notified petitioner edward berro and rita berro of his intent to exercise his rights under the option agreement on or about date goldman's request to exercise the option was rejected in or about date goldman filed a verified complaint in the supreme court of the state of new york initiating litigation the litigation against petitioner edward berro and rita berro the complaint alleged that petitioner and the berros failed to honor the terms of the option agreement goldman sought specific performance under the terms of the option agreement requesting that petitioner and the berros be ordered to deliver the 5-percent equity_interest in petitioner at the agreed upon exercise price he also sought monetary damages in excess of dollar_figure million on or about date petitioner edward berro rita berro and mark goldman entered into an agreement settling the litigation as stated in the settlement agreement petitioner concluded that it was impracticable and hazardous to the continued viability of petitioner to permit goldman to exercise his option and become a shareholder in petitioner pursuant to the terms of the settlement agreement mark goldman is required to release petitioner and the berros from any claims asserted in connection with the litigation petitioner is required to pay mark goldman the sum of dollar_figure million in annual payments of dollar_figure in satisfaction of all claims asserted in connection with the litigation in connection with the settlement of the litigation petitioner claimed a lawsuit settlement deduction in the amount of dollar_figure on its form_1120 u s_corporation income_tax return filed for the taxable_year ended date the dollar_figure deduction claimed for that year represented the net present_value of the dollar_figure million lawsuit settlement on date respondent issued petitioner a statutory_notice_of_deficiency asserting deficiencies in income_tax for the taxable years ended date and date the deficiency for the taxable_year ended date is based upon the disallowance of the dollar_figure lawsuit settlement deduction claimed on petitioner's return for that year the according to the stipulation of facts the berros collectively owned percent of the stock in petitioner during and throughout the taxable_year ended date yet the option agreement provides that the optionees have the option to purchase the stock from the company moreover petitioner rather than the berros deducted the settlement amount on its return thus there is confusion in the record as to whether the berros or petitioner was to be the seller of the stock under the option agreement further what we have here is a troubling obvious contradiction particularly in view of provisions in the option agreement contemplating a change in the number of shares outstanding in order that each optionee gloldman and feldman upon exercise of his option shall be entitled to purchase that number of shares of common_stock necessary to acquire a equity_interest in petitioner and the confusion is further compounded by the fact that there are strong indications in the record that there was actually a change in the number of shares outstanding because of the situation concerning feldman the other optionee indeed the record shows that feldman actually acquired shares representing a 5-percent equity_interest in petitioner since respondent's present theory for disallowing the settlement deduction was raised in the amendment to answer to amended petition respondent bears the burden_of_proof with respect to that theory rule a however the point was not continued deficiency for the taxable_year ended date is based upon the disallowance of a dollar_figure insurance deduction claimed on petitioner's return for that year petitioner concedes the deficiency determination for the taxable_year ended date in the amount of dollar_figure sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but sec_263 prohibits deductions for any amount_paid out for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-2 income_tax regs provides examples of capital expenditures including the cost of defending or perfecting title to property in 372_us_39 the supreme court held that whether litigation expenses are business or personal is determined by looking to the origin and character of the claim with respect to which an expense is incurred id pincite this doctrine was amplified in 427_f2d_429 7th cir cert_denied 401_us_908 taxpayer argues that gilmore is inapplicable because we are asked here to determine whether a settlement constitutes an ordinary and necessary business_expense continued argued on brief and nothing appears to turn on the burden_of_proof in this factually fully stipulated case or a capital outlay and not whether a payment is a deductible business_expense we disagree although the two questions are admittedly different substantially the same problems arise in each determination thus in both cases the court must determine the tax consequences of monetary outlays made in connection with contesting a claim on the taxpayer's assets to determine the origin of the claim the court must consider the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the controversy 59_tc_708 saltzman v commissioner tcmemo_1994_641 311_f2d_60 5th cir is instructive here the taxpayer owned controlling stock interests in corporations he first entered into negotiations to sell the stock to an individual named cage but upon learning mistakenly that cage had lost interest the taxpayer entered into a sales agreement with ainsworth id pincite after signing the latter contract the taxpayer discovered that cage was still interested in purchasing the stock the taxpayer also feared that ainsworth would probably 'bleed' the corporate assets dry to prevent that the taxpayer refused to sell his stock ainsworth sued alleging breach of contract and requesting specific performance id pincite the taxpayer paid roughly dollar_figure to settle the litigation id pincite the fifth circuit determined that the origin of the proposed deduction was the suit for specific performance which revolved around the title to the stock id pincite the court concluded that the settlement payments the taxpayer made were capital expenditures id pincite see 76_tc_831 the origin of the claim in the present case was the dispute over title to percent of petitioner's stock mark goldman agreed to use his best efforts to cause petitioner to become a new york stamp tax agent in exchange he was granted an option to purchase percent of petitioner's stock petitioner acquired a stamp tax agent license in date in a timely manner mark goldman gave notice that he intended to exercise his option his request was rejected in response goldman filed suit in the supreme court of the state of new york in his verified complaint he alleged plaintiff goldman is ready willing and able to tender the purchase_price for the common shares of stock as set forth in the option agreement pursuant to paragraph thereof the shares of stock in the company are unique in that they represent an interest in a company possessing a new york stamp tax agents sic license goldman sought specific performance requesting that petitioner and the berros be required to deliver the 5-percent equity_interest in petitioner at the agreed upon exercise price he also sought monetary damages in excess of dollar_figure million petitioner the berros and goldman reached a settlement in date goldman agreed to release all claims against petitioner and the berros and dismiss the litigation with prejudice in return petitioner was required to pay goldman dollar_figure million in annual installments of dollar_figure the issue involved in the goldman litigation was the ownership of the stock for which goldman was willing to pay the litigation was a suit for specific performance for title to the stock the damages were based on the injury goldman suffered because he was denied access to the stock petitioner and the berros protected their ownership of the stock by removing goldman's claim through the dollar_figure million settlement as a whole it is clear that the initial litigation was a dispute over title to percent of petitioner's stock since the settlement amount was paid to defend and perfect title to stock it is a capital_expenditure and thus nondeductible as indicated in supra note we are troubled by the question as to whose stock petitioner's or the berros' is involved in light of the possible contradictory state of the record but in view of the explicit statement in the option agreement that the optionees would have the right to purchase stock from the company and the fact that no issue has been raised by either party in that connection we address the issue as though the stock of petitioner is involved just as the parties themselves have done petitioner contends that the settlement amount represents lost compensation deductible under sec_162 according to petitioner goldman saw the stock as a symbol of the accompanying employment contract and compensation it entailed petitioner asserts that since petitioner is a closely-held corporation and does not pay dividends goldman wanted the stock only to the extent it would provide compensation correspondingly petitioner argues petitioner would have been entitled to a compensation deduction for any amounts paid to goldman petitioner characterizes goldman in its brief as an employee seeking lost compensation analogous to back pay the flaw in this argument is its assumption that goldman was an employee of petitioner petitioner stipulated that goldman was never employed by petitioner the record does not articulate goldman's intentions it seems a reasonable inference that goldman pursued the stock sale because the stock represented not only future earnings as petitioner alleges but also control had he been able to purchase the stock goldman would have owned a significant minority of the corporation such control arguably may have been his goal whatever his intentions it is clear that the stock and not simply money was what he desired and pursued the cases petitioner relies on which involve amounts received upon cancellation of employment contracts do not apply to the current situation petitioner also contends that the outcome is controlled by sec_83 sec_83 provides a general_rule --if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services sec_83 gives a corresponding deduction under sec_162 to the person for whom were performed the services in connection with which such property was transferred sec_83 is not applicable here first sec_1 a income_tax regs provides that the deduction under sec_83 does not apply to capital expenditures we held above that the origin of the claim for which the settlement amount was paid was capital in nature thus sec_83 is inapplicable second sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_83 sec_1_83-7 income_tax regs provides that where an option is not actively_traded on an established market the option does not have a readily_ascertainable_fair_market_value unless the taxpayer can demonstrate all of the following i the option is transferable by the optionee ii the option is exercisable immediately in full by the optionee iii the option or the property subject_to the option is not subject_to any restriction or condition which has a significant effect upon the fair_market_value of the option and iv the fair_market_value of the option_privilege is readily ascertainable in accordance with paragraph b of this section the option in this case fails the first two conditions the option agreement states that the options are not transferable and are exercisable only by the optionee during his lifetime the option was also not exercisable immediately in full by goldman the option agreement provides that the optionees can exercise the options for days but only after the date on which company has become a new york tax stamp agent in view of petitioner's obvious failure to satisfy the first two conditions we need not even consider whether the third or fourth conditions have been met petitioner paid the settlement amount to protect or retain title to it sec_24 percent of petitioner's stock that payment was a capital_expenditure the commissioner's disallowance of the business_expense deduction claimed by petitioner is sustained decision will be entered under rule
